                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:16-cv-00584-MOC
                             (3:12-cr-00097-MOC-DCK-1)


LAVONTE LAMONT HALLMAN,             )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )
                                    )                          ORDER
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

       THIS MATTER is before the Court on Petitioner’s Unopposed Motion to Stay. [Doc.

13].

       On June 23, 2016, Petitioner filed a Section 2255 Motion to Vacate Sentence. [Doc. 1].

On this Court’s Order, the Government responded to Petitioner’s motion and moved to dismiss it.

[Doc. 4]. Thereafter, on the Government’s motion, the Court placed this matter in abeyance

pending the Fourth Circuit’s decision in Ali.          On September 6, 2019, Petitioner filed a

supplemental memorandum in support of his § 2255 motion. [Doc. 8].

       The Fourth Circuit decided Ali, United States v. Ali, 991 F.3d 561 (4th Cir. 2021), and the

Court lifted the stay in this matter and ordered Petitioner to respond to the Government’s motion

to dismiss within 30 days. Petitioner now moves to again place this case in abeyance. [Doc. 13].

Petitioner states that, on April 16, 2021, Ali filed a petition for rehearing en banc that is currently

pending in the Fourth Circuit Court of Appeals. Petitioner further states that Ali will likely file a

petition for writ of certiorari should the rehearing petition be denied. [Id. at 1-2]. Petitioner asks

that this case be stayed pending final disposition of Ali because “the decision in Ali is likely to be
dispositive on the issues presented in Hallman’s case.” [Id. at 2]. The Government consents to

the requested stay. [Id.].

        IT IS, THEREFORE, ORDERED that this matter is STAYED pending final disposition

of United States v. Ali, No. 15-4433.

        IT IS FURTHER ORDERED that Petitioner shall notify the Court within seven (7) days

of the decision on his petition for rehearing en banc and provide an update of Petitioner’s intention

as to filing a petition for certiorari at that time.

 Signed: May 11, 2021




                                                       2
